tcmemo_2008_46 united_states tax_court hubert enterprises incorporated successor by merger to hubert holding_company petitioner v commissioner of internal revenue respondent docket no filed date l is a limited_liability_company that purchased equipment and partially financed its purchases using recourse_debt l reports its operations for federal_income_tax purposes on the basis of a taxable_year ending july on date l’s two members amended l’s operating_agreement to add a provision on deficit capital_account restoration under the provision stated as effective date any l member with a deficit capital_account following the liquidation of its interest in l had to contribute to l by the end of the taxable_year or if later within days after the date of the liquidation funds equal to the amount of the deficit for payment to l’s creditors or for distribution to the members of l with positive this opinion supplements 125_tc_72 affd in part vacated in part and remanded 230_fedappx_526 6th cir capital accounts pursuant to the provision h a member of l with a 99-percent interest therein took into account its proportionate share of l’s recourse_debt in computing its at-risk amounts under sec_465 i r c for h’s taxable years ended in date and held for federal_income_tax purposes the provision is inapplicable to h’s taxable_year ended in because the amendment was made too late under sec_761 i r c and other provisions to be included in l’s operating_agreement for that year held further h may not take into account l’s recourse_debt for h’s taxable_year ended in because h was not personally liable for the repayment of that debt under sec_465 i r c william f russo and r daniel fales for petitioner gary r shuler jr for respondent supplemental memorandum findings_of_fact and opinion laro judge this case is before the court on remand from the court_of_appeals for the sixth circuit we filed our initial report as 125_tc_72 hubert i hubert i was a consolidation of three cases and the court_of_appeals for the sixth circuit affirmed our decisions in two of those cases see 230_fedappx_526 6th cir affg in part vacating in part and remanding 125_tc_72 the court_of_appeals for the sixth circuit vacated the remaining decision and remanded the case to this court to decide after allowing the parties to develop the record more fully whether the deficit capital_account restoration obligation dro included in the amended and restated operating_agreement of leasing co l l c lcl a limited_liability_company rendered lcl’s members payors of last resort under the law applicable in the sixth circuit id pincite the relevant years for lcl are its taxable years ended date and and lcl’s members added the dro to lcl’s operating_agreement on date stated as effective date lcl’s members are hbw inc hbw a wholly owned subsidiary of hubert holding co hhc and hubert commerce center hcc the subject years are hhc’s taxable years ended in date and on remand we ordered the parties to state the proper course of action to be taken in light of the remand neither party requested any further trial stating that the mandate of the court_of_appeals for the sixth circuit was best followed through their filing of seriatim briefs accordingly we decide the relevant issue on the basis of the record underlying hubert i with the assistance of additional briefing by the parties we incorporate herein our facts as set forth in hubert i and repeat those facts only as necessary for a comprehensive analysis of the relevant issue we hold that the dro did not render hbw a payor for federal_income_tax purposes hhc and hbw reported their operations for those years on the basis of a to 53-week fiscal_year ending on the friday nearest to each july of last resort under the applicable law unless otherwise noted section references are to the applicable versions of the internal_revenue_code findings_of_fact lcl was formed as a wyoming limited_liability_company on date and was treated as a partnership for federal_income_tax purposes lcl operated on the basis of a fiscal_year ended july and it filed forms u s return of partnership income to report its operations for federal_income_tax purposes during the relevant years lcl engaged in equipment_leasing activities and purchased equipment subject_to a lease lcl partially financed its purchases of that equipment using promissory notes some portions of the notes were recourse the remaining portions were nonrecourse lcl’s members were hbw and hcc hbw owned of lcl’s membership units and hcc owned the remaining unit during the subject years hbw was a wholly owned subsidiary of hhc and a member of its affiliated_group hcc also was connected with that group relevant equipment_leasing activities in lcl purchased some equipment from capital resources group inc crg in connection with this purchase lcl signed we decide the relevant issue as to hbw as mentioned above hhc was the parent of hbw and hbw was the relevant member of lcl four promissory notes two of the notes were nonrecourse the other two notes were partially recourse neither lcl member signed any of these notes or otherwise guaranteed repayment of the notes in lcl purchased other equipment from crg in connection with this purchase lcl signed two promissory notes both notes were partially recourse neither lcl member signed either of these notes or otherwise guaranteed repayment of the notes the dro sec_4 of lcl’s initial operating_agreement initial operating_agreement states that no member shall be liable as such for the liabilities of the company on date lcl’s two members amended and restated the initial operating_agreement in its entirety revised operating_agreement and stated in the revised operating_agreement that it was effective as of date the revised operating_agreement is construed under wyoming law and only the parties that signed the revised operating_agreement and their successors in interest have any rights or remedies under that agreement the revised operating_agreement states that the life of lcl i sec_30 years from the date of the filing of its articles of organization with the wyoming secretary of state the revised operating_agreement states that neither lcl member is required to make any additional capital_contribution to lcl section of the revised operating_agreement contains the dro that provision states as follows deficit capital_account restoration if any partner has a deficit capital_account following the liquidation of his her or its interest in the partnership then he she or it shall restore the amount of such deficit balance to the partnership by the end of such taxable_year or if later within days after the date of such liquidation for payment to creditors or distribution to partners with positive capital_account balances provision concerning potential third-party beneficiaries the revised operating_agreement contains a provision concerning potential third-party beneficiaries as stated in section of that agreement nothing express or implied in this agreement is intended or shall be construed to confer upon or to give any person or entity other than the parties or their successors-in-interest in accordance with the provision of this agreement any rights or remedies hereunder or by reason hereof the initial operating_agreement states that the term is years unless dissolved earlier pursuant to the provisions of that agreement a partnership or another type of entity treated as a partnership typically includes a dro in its operating_agreement so that the allocations of income gain loss deduction or credit or item thereof stated in the agreement have substantial economic_effect within the meaning of sec_704 see generally sec_1_704-1 income_tax regs and especially par ii b thereof at-risk bases of hbw for its taxable years ended in date and hbw took into account its proportionate share of lcl’s recourse_debt in computing its at-risk amounts under sec_465 respondent determined that hbw was not entitled to increase its at-risk amounts on account of that debt accordingly respondent determined hbw was not entitled to deduct losses that it claimed with respect to lcl’s leasing activities because those losses exceeded the amounts for which hbw was at risk with respect to those activities opinion petitioner argues that the dro rendered hbw a payor of last resort as to lcl’s recourse_debt for purposes of applying the at-risk_rules of sec_465 respondent argues that hbw was not a payor of last resort as to lcl’s recourse_debt because the dro did not render hbw personally liable as to that debt we agree with respondent first subject year as to the first subject year the dro was included in the revised operating_agreement which resulted from an amendment made petitioner makes no argument that hbw also may take into account lcl’s nonrecourse debt when applying those rules we deem that issue to have been waived and do not decide it see 92_tc_661 82_tc_546 n affd 774_f2d_644 4th cir wolf v commissioner tcmemo_1992_432 affd 13_f3d_189 6th cir on date although the amendment was written retroactively as effective date the agreement had no such retroactive effect for federal_income_tax purposes lcl’s partnership return for its taxable_year ended date was required absent an extension to be filed by date see sec_1_6031_a_-1 income_tax regs and for federal_income_tax purposes a partnership_agreement may include as to a taxable_year only those provisions included with the agreement on or before the unextended due_date of the partnership return for that year see sec_761 fahey v commissioner tcmemo_1979_20 see also 77_tc_1045 ndollar_figure in addition in the context of sec_465 sec_465 requires that the amount for which a taxpayer is at risk with respect to an activity for a taxable_year be determined as of the close of that year see also 98_tc_276 88_tc_63 affd 894_f2d_1072 9th cir the amendment’s purported retroactive effect to the earlier year also does not comport with the annual accounting system of federal income_taxation under that system the amount of income_tax payable for a taxable_year is generally determined on the basis of those events happening or circumstances present during that year see 460_us_370 282_us_359 508_f2d_462 10th cir affg tcmemo_1972_127 see also 101_tc_35 sec_1_461-1 income_tax regs we conclude that the dro was not a part of lcl’s operating_agreement for its taxable_year ended date thus rendering the dro inapplicable to the first subject year accord 168_f2d_449 2d cir and cases cited thereat retroactive order of state court not taken into account in the setting of federal_income_tax affg 9_tc_47 we turn to deciding whether the dro applies to the second subject year second subject year the parties agree that the recourse notes signed by lcl did not in and of themselves create personal liability for hbw see also wyo stat ann sec providing that the members of a limited_liability_company are not liable under a judgment decree or order of a court or in any other manner for a debt obligation or liability of the limited_liability_company the parties dispute whether the dro made hbw personally liable on those notes for purposes of applying the at-risk_rules of sec_465 petitioner argues that lcl’s recourse creditor could in a worst case situation obtain a judgment against lcl and cause the dro to be enforced against hbw so that the recourse creditor could then receive from hbw payments on the recourse notes petitioner asserts that wyo stat ann sec a and c allows a member of a limited_liability_company to promise to contribute additional capital to the company and permits a creditor of the company to enforce that promise in order to receive payment on a debt owed to the creditor by the company as discussed in detail below we disagree with petitioner’s argument and assertion as applied to the facts at hand first from a factual point of view hbw did not through the dro make an unconditional promise to contribute additional capital to lcl to the contrary the dro requires that hbw contribute additional capital to lcl only if hbw liquidates its interest in lcl and then has a deficit in its capital_account for this purpose as discussed further below lcl’s recourse creditor has no right to force hbw to liquidate its interest in lcl to cause an additional_contribution under the dro hence hbw’s personal liability for repayment of lcl’s recourse_debt is neither fixed nor definite but is generally contingent on hbw voluntarily causing a liquidation of its interest in lcl even then hbw’s contribution of additional capital is required under the dro only if hbw then has a deficit capital_account second even if both conditions are met the dro does not impose on hbw an obligation_to_contribute funds in the amount necessary to satisfy its proportionate share of any unpaid debt owed by lcl the dro simply requires that hbw contribute funds equal to the amount of the deficit in hbw’s capital_account which may or may not be the same as the amount of hbw’s proportionate share of lcl’s recourse_debt third even if hbw actually makes an additional_contribution to lcl’s capital under the dro the dro does not require that any of the additional_contribution be paid to one or more of lcl’s creditors the dro states specifically that lcl may transfer the additional_contribution to its members with positive capital accounts congress enacted sec_465 to limit the use of artificial losses created by deductions from certain leveraged investment activities sec_465 provides that a taxpayer who is engaged in certain activities may deduct losses occurring from these activities only to the extent that the taxpayer is at risk for such activities at the close of a taxable_year equipment_leasing which is the type of activity involved in this case comes within the terms of these at-risk activities see sec_465 under sec_465 a taxpayer is at risk for amounts of money and the adjusted_basis of other_property contributed by the taxpayer to the designated activity the basis_of_property under sec_1012 is generally defined as cost and that cost is increased or decreased ie adjusted as permitted pursuant to sec_1016 under sec_465 a taxpayer also is at risk for amounts borrowed for use in the activity to the extent that the taxpayer is personally liable for the repayment of such amounts or to the extent that the taxpayer has pledged property other than the property used in the activity as security for such borrowed amounts a taxpayer is not at risk with respect to amounts protected against loss through nonrecourse_financing guaranties stop loss agreements or other similar arrangements see sec_465 the mere fact that a debt of a partnership or similar entity is payable in a later year by the partner does not necessarily mean that the partner must exclude the amount of that debt from the computation of the partner’s at-risk amount with respect to the partnership see melvin v commissioner t c pincite this case is appealable to the court_of_appeals for the sixth circuit that court has analyzed the at-risk provisions of sec_465 in the setting of leases in three primary opinions namely 236_f3d_315 6th cir 30_f3d_743 6th cir revg tcmemo_1992_311 and 949_f2d_841 6th cir affg tcmemo_1990_246 in each of these cases the court applied the payor of last resort test that it first adopted in emershaw that test essentially asks in the setting of sec_465 whether the taxpayer has a fixed and definite obligation to use personal funds to pay a debt in a worst case scenario see also 827_f2d_644 9th cir a taxpayer is not at risk if the taxpayer’s obligation to repay borrowed funds is contingent revg on other grounds 85_tc_580 under this test if a taxpayer is a payor of last resort then the taxpayer is at risk for the purpose of sec_465 in determining whether the taxpayers in emershaw v commissioner supra were payors of last resort the court_of_appeals for the sixth circuit initially referenced a tax_court opinion stating that whether a taxpayer is at risk for purposes of sec_465 ‘must be resolved on the basis of who realistically will be the payor of last resort if the transaction goes sour and the secured_property associated with the transaction is not adequate to pay off the debt ’ id pincite quoting 91_tc_838 the court_of_appeals gave detailed consideration to the commissioner’s argument that the taxpayers’ investment could not be at risk because there was not a realistic possibility that the taxpayers would ever be called upon to make payments on the debt id the court dismissed that argument as unpersuasive and found that the taxpayers were at risk because they could ultimately be required to make payment id pincite the court concluded that the taxpayers were payors of last resort because they might have to pay the debt here in a worst case scenario hbw is not a payor of last resort as to lcl’s recourse_debt in such a scenario lcl defaults on the debt without any assets to repay any of the debt lcl’s default however does not mean that the recourse creditor can simply turn to hbw to collect any part of the debt hbw’s obligation under the dro requires in part that hbw liquidate its interest in lcl and lcl’s default on its payment of its recourse_debt does not trigger a liquidation of hbw’s interest in lcl or of lcl itself nor in a worst case scenario could lcl’s recourse creditor recover directly from hbw or compel a dissolution of lcl so as to force a liquidation of hbw’s interest in lcl the revised operating_agreement states that lcl shall be liquidated upon its dissolution and that dissolution occurs only as provided by the wyoming llc act under that act the dissolution of a limited_liability_company occurs only upon the happening of one of three events none of which is the company’s default on the payment of a debt see wyo stat ann sec petitioner apparently assumes that in a worst case scenario hbw will liquidate its interest in lcl and then have a deficit capital_account thus triggering the dro we disagree with the assumption as stated herein hbw’s liquidation of its interest in lcl is left up to hbw and we do not assume that hbw on its own would liquidate its interest in lcl if it was detrimental for hbw to do so in other words as discussed below lcl could not be made to liquidate by a creditor in any circumstance not even by a creditor that forced lcl into receivership or bankruptcy a thus lcl’s default on its obligation to repay the recourse notes would not entitle lcl’s recourse creditor to compel the dissolution of lcl the dro also would not apply to hbw if lcl defaulted on its debt and hbw had a positive capital_account following a liquidation of hbw’s interest in lcl given wyo stat ann sec a provides a limited_liability_company organized under this chapter shall be dissolved upon the occurrence of any of the following events i when the period fixed for the duration of the limited_liability_company shall expire ii by the unanimous written_agreement of all members or iii upon the death retirement resignation expulsion bankruptcy dissolution of a member or occurrence of any other event which terminates the continued membership of a member in the limited_liability_company unless the business of the limited_liability_company is continued by the consent of all the remaining members under a right to do so stated in the articles of organization of the limited_liability_company upon the happening of the last of the three events just listed the revised operating_agreement allows the business of lcl to be continued by the consent of the remaining member nor are we aware of any provision in wyoming law that would allow lcl’s recourse creditor to cause lcl to liquidate to make the dro provision effective see wyo stat ann secs through we are not unmindful of wyo stat ann sec under that section a creditor of a limited_liability_company may be able to force liquidation of the limited_liability_company in certain cases if a member of that company defaulted on a personal debt owed to the creditor there however it is not a debt of the limited_liability_company that is involved it is the debt of the member that the dro requires additional capital contributions only when a member has a deficit capital_account following the liquidation of its interest in lcl and that no creditor of lcl could compel a liquidation of hbw’s interest in lcl we conclude that hbw is not a payor of last resort because hbw is not personally liable for the repayment of any of lcl’s recourse_debt within the meaning of sec_465 in other words we conclude that hbw is not personally liable for the repayment of any of lcl’s recourse_debt because hbw’s obligation_to_contribute additional funds to lcl is not unavoidable in that hbw can avoid contributing additional capital under the dro simply by not liquidating see callahan v commissioner t c pincite petitioner relies erroneously on wyo stat ann sec a and c to support a contrary conclusion as wyo stat ann sec a and c provides sec liability of member to company a a member is liable to the limited_liability_company i for the difference between his or its contributions to capital as actually made and that stated in the articles of organization operating_agreement subscription for contribution or other document executed by the member as having been made by the member and ii for any unpaid contribution_to_capital which he or it agreed in the articles of organization operating_agreement or other document executed by the member to make in the future at the time and on the continued petitioner sees it that section allows a member of a limited_liability_company to promise to contribute additional capital to the company and permits a creditor of the company to enforce that promise in order to receive payment on a debt owed by the company to the creditor we disagree with petitioner’s application of this section to the facts at hand as stated above the operation of the dro hinges on a liquidation of a member’s interest in lcl and a creditor of lcl has no right to compel such a liquidation further the revised operating_agreement does not require lcl to pay the restored deficit to creditors it allows this amount to be distributed to members with positive capital_account balances further the revised operating_agreement does not confer any rights on a creditor of lcl the agreement states specifically that nothing express or implied therein shall be construed to give to any person or entity other than the parties or their successors-in-interest any continued conditions stated in the articles of organization operating_agreement or other document evidencing such agreement c the liabilities of a member as set out in this section can be waived or compromised only by the consent of all members but a waiver or compromise shall not affect the right of a creditor of the limited_liability_company who extended credit or whose claim arose after the filing and before a cancellation or amendment of the articles of organization to enforce the liabilities rights or remedies hereunder or by reason hereof we also note the illogic of petitioner’s argument that the dro in and of itself makes hbw at risk for the repayment of lcl’s recourse_debt as we have stated a dro is routinely inserted into a partnership_agreement to meet the substantial economic_effect requirements of sec_704 if a member of a limited_liability_company is automatically at risk for repayment of the company’s recourse_debt simply by inserting a dro in the operating_agreement in order to meet the requirements of sec_704 then the at-risk_rules of sec_465 have little purpose in that seemingly every member of a limited_liability_company is at risk for the repayment of the company’s recourse_debt the limited amount of any capital_contribution under the dro further supports our conclusion that hbw was not a payor of last resort as to lcl’s recourse_debt under the dro hbw’s obligation is limited to restoring the amount of any deficit in its capital_account however the amount of that deficit if in fact one occurs is not necessarily the same amount as hbw’s proportionate share of lcl’s recourse_debt moreover as just noted the revised operating_agreement does not require lcl to pay any or all of the restored deficit to creditors it allows lcl to distribute any restored funds to members with positive capital_account balances we hold that the dro did not render hbw a payor of last resort under the applicable lawdollar_figure instead the person who bears the risk of loss on a default on lcl’s recourse obligations is lcl’s recourse creditor itself such a fact is not surprising however in that it is that creditor that chose to deal with lcl in its status as a limited_liability_company and through the terms of the promissory notes agreed to seek repayment solely from the assets of lcl rather than also from the assets of one or more of lcl’s members we have considered all arguments by petitioner for a holding contrary to that which we reach herein and have concluded that those arguments not mentioned herein are irrelevant or without merit accordingly decision will be entered as previously entered on date even if we had concluded that the dro did render hbw a payor of last resort we would have held against petitioner in that it has failed to prove the amount of any additional loss that it is entitled to deduct in this case
